DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “the bridge”, line 10 should read --the bridge substrate--. 
Claim 5 is objected to because of the following informalities: “the bridge”, line 2 should read  --the bridge substrate--. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al (US Pub 2020/0035603).
Regarding claim 11, Rubin (fig. 1) teaches an electronic package, comprising:
a package substrate (package substrate 110, [0030]);
a die assembly coupled to the package substrate, wherein the die assembly comprises: 
a first die (die 140, [0030]); 
a second die (die 144, [0030]) adjacent to the first die; 
a cavity into the first die and the second die; and 
a bridge substrate (die 142, [0030]) in the cavity, wherein the bridge substrate electrically couples the first die to the second die (wirings 122 and 132, [0035]).
Regarding claim 12, Rubin teaches the electronic package of claim 11, wherein the each of the first die and the second die comprise an active surface (bottom surfaces of dies 140 and 144), wherein the active surfaces face the package substrate.
Regarding claim 13, Rubin teaches the electronic package of claim 12, wherein the active surfaces are electrically coupled to the bridge substrate by through substrate vias (TSVs) (bump connections 170, [0033]) that end at a bottom surface of the cavity.
Regarding claim 14, Rubin teaches the electronic package of claim 13, wherein the bottom surface of the cavity comprises an insulator (electrically-insulating adhesive material 160, [0030]).
Regarding claim 18, Rubin teaches the electronic package of claim 11, wherein a fill material (electrically-insulating adhesive material 160, [0030]) encapsulates the bridge substrate and fills the cavity.
Regarding claim 20, Rubin teaches the electronic package of claim 11, wherein the bridge substrate is a passive component (accelerator, [0031]).
Regarding claim 21, Rubin teaches the electronic package of claim 11, wherein the bridge substrate is an active component (processor device, [0031]).
Regarding claim 22, Rubin (fig. 1) teaches an electronic system, comprising: 
a board (BGA C4a 112, [0034]); 
a package substrate (package substrate 110, [0030]) electrically coupled to the board; and 
a die assembly electrically coupled to the package substrate, wherein the die assembly comprises: 
a plurality of dies (dies 140 144, [0030]); 
wherein the dies in the plurality of dies are laterally adjacent to each other; 
a bridge substrate (die 142, [0030]) electrically coupling dies together (wirings 122 and 132, [0035]), wherein the bridge substrate is positioned in a cavity that spans across neighboring dies.
Regarding claim 23, Rubin teaches the electronic system of claim 22, wherein the plurality of dies comprises a first die (die 140, [0030]) and a second die (die 144, [0030]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 15-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Lin (US Pub 2018/0138145).
Regarding claim 1, Rubin (fig. 1) teaches a die assembly, comprising:
a first die (die 140, [0030]); 
a second die (die 144, [0030]) laterally adjacent to the first die; and 
a bridge substrate (die 142, [0030]) that electrically couples the first die to the second die (wirings 122 and 132, [0035]), wherein the bridge is positioned in the cavity of the first die and the cavity of the second die.
Rubin teaches the first and second dies, but does not teach wherein the first die and the second die each comprise: a first semiconductor layer; an insulator layer over the first semiconductor layer; and a second semiconductor layer over the insulator layer.
Lin (fig. 2) teaches wherein the first die (semiconductor chip 120a) and the second die (semiconductor chip 120b) each comprise: 
a first semiconductor layer (first electronic layer 124, [0042]); an insulator layer (SOI substrate 122, [0042]) over the first semiconductor layer; and a second semiconductor layer (second electronic layer 126, [0043]) over the insulator layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 144 of Rubin with semiconductor chip 120a and 120b of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Regarding claim 2, Rubin teaches the die assembly of claim 1, wherein the cavity of the first die (140) is along a first edge of the first die, and wherein the cavity of the second die (144) is along a first edge of the second die (fig. 1).
Regarding claim 3, Rubin teaches the die assembly of claim 2, wherein the first edge of the first die faces the first edge of the second die (fig. 1).
Regarding claim 4, Rubin does not teach an active region in the first semiconductor layer.
Lin (fig. 2) teaches wherein the first die (120a) and the second die (120c) further comprise:
an active region (active region of microelectronic elements include transistor, [0042]) in the first semiconductor layer (124).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 and 144 of Rubin with semiconductor chips 120a and 120b include active region in the first semiconductor layer of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Regarding claim 5, Rubin does not teach wherein the active region is electrically coupled to the bridge by through substrate vias (TSVs) that pass through the first semiconductor layer and the insulator layer.
Lin (fig. 7) teaches wherein the active region (active region of microelectronic elements include transistor) is electrically coupled to the bridge (top interposer 130, [0051]) by through substrate vias (TSVs) (vias 180, [0051]) that pass through the first semiconductor layer and the insulator layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 and 144 of Rubin with vias 180 that pass through the first semiconductor layer and the insulator layer of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Regarding claim 6, Rubin does not teach the first semiconductor layer and the second semiconductor layer comprise the same semiconductor material.
Lin (fig. 2) teaches wherein the first semiconductor layer and the second semiconductor layer comprise the same semiconductor material (microelectronic element, [0042] and [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 144 of Rubin with semiconductor chip 120a and 120b of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Regarding claim 7, Rubin does not teach wherein the first semiconductor layer comprises silicon or a III-V semiconductor system.
Lin (fig. 2) teaches wherein the first semiconductor layer (124) comprises silicon or a III-V semiconductor system (microelectronic elements, [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 144 of Rubin with semiconductor chip 120a and 120b of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Regarding claim 9, Rubin teaches the die assembly of claim 1, wherein the bridge substrate is a passive component (accelerator, [0031]).
Regarding claim 10, Rubin teaches the die assembly of claim 1, wherein the bridge substrate is an active component (processor device, [0031]).
Regarding claim 15, Rubin teaches the first and second dies, but does not teach wherein each of the first die and the second die comprise: a first semiconductor layer; an insulator layer over the first semiconductor layer; and a second semiconductor layer over the insulator layer, wherein the cavity is through the second semiconductor layer.
Lin (fig. 2) teaches wherein each of the first die (semiconductor chip 120a) and the second die (semiconductor chip 120b) comprise: 
a first semiconductor layer (first electronic layer 124, [0042]); an insulator layer (SOI substrate 122, [0042]) over the first semiconductor layer; and a second semiconductor layer (second electronic layer 126, [0043]) over the insulator layer, wherein the cavity (gap G, [0040]) is through the second semiconductor layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 144 of Rubin with semiconductor chip 120a and 120b of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Regarding claim 16, Rubin does not teach the first semiconductor layer and the second semiconductor layer comprise the same semiconductor material.
Lin (fig. 2) teaches wherein the first semiconductor layer and the second semiconductor layer comprise the same semiconductor material (microelectronic element, [0042] and [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 144 of Rubin with semiconductor chip 120a and 120b of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Regarding claim 17, Rubin does not teach the first semiconductor layer and the second semiconductor layer comprise the different semiconductor material.
Lin (fig. 2) teaches wherein the first semiconductor layer and the second semiconductor layer comprise the different semiconductor material (microelectronic element, [0042] and [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 144 of Rubin with semiconductor chip 120a and 120b of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Regarding claim 25, Rubin teaches the first and second dies, but does not teach wherein each of the plurality of dies comprises: a first semiconductor layer, wherein an active surface of the die is in the first semiconductor layer; an insulator layer over the first semiconductor layer; and a second semiconductor layer over the insulator layer, wherein the cavity is through the second semiconductor layer.
Lin (fig. 2) teaches wherein each of the first die (semiconductor chip 120a) and the second die (semiconductor chip 120b) comprise: 
a first semiconductor layer (first electronic layer 124, [0042]), wherein an active surface of the die is in the first semiconductor layer; an insulator layer (SOI substrate 122, [0042]) over the first semiconductor layer; and a second semiconductor layer (second electronic layer 126, [0043]) over the insulator layer, wherein the cavity (gap G, [0040]) is through the second semiconductor layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 144 of Rubin with semiconductor chip 120a and 120b of Lin in order to increase a system board area, power loss and cost of an integrated solution as taught by Lin, [0002].
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin and Lin, and further in view of Hollis (US Pub 2018/01977772).
Rubin teaches the plurality of dies, but does not teach wherein the plurality of dies comprises more than two dies, and wherein the die assembly further comprises a plurality of bridge substrates, wherein each of the bridge substrates is in a different cavity that spans across neighboring dies.
Hollis (fig. 2a) teaches wherein the plurality of dies comprises more than two dies (adjacent die 200, 210, 220, [0083]), and wherein the die assembly further comprises a plurality of bridge substrates (interconnects 230, [0083]), wherein each of the bridge substrates is in a different cavity that spans across neighboring dies.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dies 140 144 of Rubin with the plurality of dies 200, 210, 220 and interconnects 230 of Hollis in order to electrically couple multiple sides of die directly to each other as taught by Hollis, [0031].

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein a thickness of the first semiconductor layer is smaller than a thickness of the second semiconductor layer (claim 8) and  wherein a top surface of the bridge substrate is below top surfaces of the first die and the second die (claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892